76 So.3d 1069 (2011)
Leon KING, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-1211.
District Court of Appeal of Florida, Fourth District.
December 21, 2011.
*1070 Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant Public Defender, West Palm Beach, and Leon King, Bushnell, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Maestas v. State, 76 So.3d 991 (Fla. 4th DCA 2011).
WARNER, DAMOORGIAN and GERBER, JJ., concur.